DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-2 and 4-13 are stated below.
Regarding independent Claims 1 and 11-13, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “a local computer configured to split the log data that is generated regularly or intermittently for the target into a plurality of split log fragments including a split log fragment for remote transmission per predetermined unit according to All Or Nothing Transform (AONT) scheme, the split log fragment for remote transmission having a smaller size than remaining split log fragments, and regularly or intermittently transmit the split log fragment for remote transmission to a remote apparatus over a first communication channel to cause the remote apparatus to store the split log fragment for remote transmission; and a remote computer configured to receive, in response to occurrence of an event that requires partial recovery of the log data, one or more remaining split log fragments over a second communication channel having higher communication rate than the first communication channel, the one or more remaining split log fragments corresponding to the log data to be partially recovered out of the remaining split log fragments accumulated by a local apparatus, and recover the log data from the one or more received remaining split log fragments and the corresponding split log fragment for remote transmission according to the AONT scheme” in combination with all the elements of the claims respectively. 
The dependent claims 2 and 4-10 are allowable due to its dependence on independent claim 1.



The closest prior art made of record are:
Ichikawa et al. JP2004-227352 teaches a system and method for history management. A history information dividing means which divides the history information about the provision of the service, a history information dividing device which prepares a divided history information transmission means to transmit the divided history information to each of a plurality of history information storage devices, a divided history information receiving means which receives the divided history information divided by the history information dividing device, a history information storage device which stores the received divided history information, and a history information restoring device which restores the divided history information. 
Yamamoto JP2016-177724 teaches a system and method for distributed management of data. A division data generation part for generating a division number of division data from object data; a division data transmission part for transmitting each division data to storage destination nodes; a division data storage part for storing the division data received from the other nodes as well as the storage history information; a storage destination node search part for searching the storage destination nodes of the respective division data generated from the object data related to reading target nodes by referring to the division number node list or the storage history information; and a data reading part for acquiring the division data from each determined storage destination node.
Leggette et al. US2010/0266120 teaches systems and methods for securely storing data to a dispersed data storage system.  Encrypting and encoding the data for dispersal utilizing a write command to the storage units. Storing the encrypted and encoded data when receiving the write command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495